Citation Nr: 0122953	
Decision Date: 09/20/01    Archive Date: 09/24/01

DOCKET NO.  95-28 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Fabian, Counsel


INTRODUCTION

The veteran had active duty from October 1960 to October 1962 
that has not been verified and from October 1962 to October 
1968 that has been verified.  This matter comes to the Board 
of Veterans' Appeals (Board) from an August 1994 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in which the RO denied entitlement to service 
connection for PTSD.  The veteran perfected an appeal of that 
decision.

The veteran's appeal was previously before the Board in June 
1998 and December 1999, at which times it was remanded to the 
RO for additional development.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  In part, this 
law redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Additionally, VA has issued final rules to amend 
adjudication regulations in order to implement the provisions 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000). 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect 
of the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim. 

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

Additionally, when the case was last at the RO, it appears 
that the National Personnel Records Center provided to the RO 
a copy of Special Order 37 HQ 2d Bde 1st Infantry Division of 
September 1, 1965, which according the veteran's service 
personnel records pertains to the award of the "Medical 
Badge," referred to by the veteran as the Combat Medical 
Badge.  However, the envelope in which the order apparently 
was placed is empty and the order does not appear to be 
otherwise of record.  That document must be filed in the 
claims folder.  

It is also noted that at his personal hearing before the 
Board the veteran testified that he witnessed three soldiers 
killed in ''firefights.''  He explained that a soldier named 
Norton, who was a member of his unit, was killed during the 
latter part of 1965 by a rocket; that William McCoy (McKoy) 
of the 1st Medical Battalion, 1st Infantry Division, was 
killed during the latter part of 1965; and that a soldier 
named Davis of the 228th Aviation Battalion, 1st Cavalry 
Division was killed in 1968.  Inasmuch as the veteran stated 
that he witnessed the deaths, they would have had to occur 
during those periods of 1965 and 1968 that the veteran was 
stationed in Vietnam.  A specific attempt should be made to 
confirm the deaths of those three individuals, when and how 
they were killed, and whether they were assigned to the 
veteran's unit.  

In addition to the above, it is the RO's responsibility to 
ensure that all appropriate development is undertaken in this 
case.  

Accordingly, this case is REMANDED for the following:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) and the new regulations are 
fully complied with and satisfied. 

2.  The RO should obtain any additional VA 
or private medical evidence relevant to 
the veteran's claim.  

3.  The RO should ask the U. S. Armed 
Services Center for Research of Unit 
Records (USASCRUR) to provide information 
as to whether a soldier named Norton, who 
was a member of the veteran's unit, was 
killed during the latter part of 1965 by a 
rocket; whether a William McCoy (or McKoy) 
of the 1st Medical Battalion, 1st Infantry 
Division, was killed during the latter 
part of 1965; and whether a soldier named 
Davis of the 228th Aviation Battalion, 1st 
Cavalry Division was killed in 1968.   The 
RO should provide a copy of the veteran's 
201 file and a copy of his DD Form 214 to 
USASCRUR.  Inasmuch as the veteran 
provided only one first name, USASCRUR 
should be asked to confirm from available 
data bases whether or not US Army 
personnel by the names of Norton and Davis 
were killed between June and December 31, 
1965 (Norton), and between January 30, 
1968, and August 30, 1968 (Davis), the 
dates of the deaths, and the casualty 
locations and types.  If any claimed 
casualty is confirmed, the USASCRUR should 
also be asked to determine, if possible, 
the unit to which the confirmed casualty 
was assigned.  

4.  The RO should ensure that a copy of 
Special Order 37 HQ 2d Bde 1st Infantry 
Division of September 1, 1965, as 
referenced in the veteran's service 
personnel records is placed in the claims 
folder.  If necessary, the RO must ask the 
National Personnel Records Center for 
another copy.  

5.  Thereafter, if the deaths can not be 
confirmed or it is otherwise appropriate 
the RO should consider having the veteran 
reexamined with instructions to the 
examiner as to which stressors have been 
confirmed and which have not and 
instructions as to which may be considered 
in determining whether the veteran has 
service-related PTSD.  The claims folder 
must be made available to the examiner 
and, if PTSD is diagnosed, the examiner 
must clearly state the stressors upon 
which the diagnosis is based.  

6.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




